DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 02/16/2021. 
Claims 1-20 are pending. 
The Drawings filed on 02/16/2021 are noted. 

Claim Objections
Claims 11 and 20 are objected to because of the following informalities:  Claim 11 recites: “11. The method of claim 1, further comprising: identifying, from the game telemetry, a game action input deficiency based on the game action inputs, the corresponding game responses, and desired game responses; providing, in a recommendation, a tip for correcting the game action input deficiency” and Claim 20 recites: “   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,918,946. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Instant Application 17/177,156
U.S. Patent 10,918,946
1. A method, comprising: 
processing, at a server, game data of a player of a video game for determining a game course the player is predicted to take between a current state and a subsequent state within the video game; 

identifying a plurality of segments within the game course, each of the plurality of segments is to be completed by the player by inputting game action inputs to achieve corresponding game responses; 

processing, at the server, game telemetry of the player from prior segments of the video game for determining effectiveness metrics, the game telemetry includes game action inputs and the corresponding game responses; 

calculating an estimated time the player is to use to traverse the game course to reach the subsequent state based on the effectiveness metrics; and 

rendering on a display associated with the video game the estimated time that was calculated for the player to reach the subsequent state.




2. The method of claim 1, wherein said calculating the estimated time is further based on duration times of other players having similar effectiveness metrics as the player.

3. The method of claim 2, wherein said duration times of the other players are the duration times of the other players to traverse the game course to reach the subsequent state.

4. The method of claim 1, further comprising, using a game action function to apply the effectiveness metrics to each of the plurality of segments to obtain respective estimated times for the player to complete each of the plurality of segments.

5. The method of claim 4, wherein the game action function sums the respective estimated times for the player to complete each of the plurality of segments for said calculating the estimated time.

6. The method of claim 1, wherein the estimated time is based on using a weighting factor for the respective segments, the weighting factor is indicative of how effective a player is performing within the video game prior to playing the game course.


7. The method of claim 1, wherein said processing the game telemetry of the player includes comparing the game action inputs and the corresponding game responses with desired game responses for determining the effectiveness metrics.

8. The method of claim 1, wherein said calculating the estimated time includes adjusting the estimated time based a current time and based on a player profile of the player, wherein the player profile tracks player effectiveness as a function of time of day.

9. The method of claim 1, further comprising: identifying a resource from a database of resources usable by the player to traverse the game course in a time that is less than the estimated time; and surfacing, in a recommendation, an option for selecting the resource.

10. The method of claim 1, further comprising: identifying, from a user profile, a user activity associated with a predetermined time of day; and providing in a recommendation an indication that the player will not reach the subsequent state before the predetermined time of day.


11. The method of claim 1, further comprising: identifying, from the game telemetry, a game action input deficiency based on the game action inputs, the corresponding game responses, and desired game responses; providing, in a recommendation, a tip for correcting the game action input deficiency.

12. The method of claim 1, wherein said processing the game data for determining the game course includes using a game course analyzer that accesses community game data or developer game data for determining the subsequent state of the game course.

13. Computer readable media having non-transitory program instructions, comprising: program instructions for processing, at a server, game data of a player of a video game for determining a game course the player is predicted to take between a current state and a subsequent state within the video game; program instructions for identifying a plurality of segments within the game course, each of the plurality of segments is to be completed by the player by inputting game action inputs to achieve corresponding game responses; program instructions for processing, at the server, game telemetry of the player from prior segments of the video game for determining effectiveness metrics, the game telemetry includes game action inputs and the corresponding game responses; program instructions for calculating an estimated time the player is to use to traverse the game course to reach the subsequent state based on the effectiveness metrics; and program instructions for rendering on a display associated with the video game the estimated time that was calculated for the player to reach the subsequent state.

14. The computer readable media of claim 13, wherein said calculating the estimated time is further based on duration times of other players having similar effectiveness metrics as the player.

15. The computer readable media of claim 14, wherein said duration times of the other players are the duration times of the other players to traverse the game course to reach the subsequent state.

16. The computer readable media of claim 13, wherein the estimated time is based on using a weighting factor for the respective segments, the weighting factor is indicative of how effective a player is performing within the video game prior to playing the game course.


17. The computer readable media of claim 13, wherein said processing the game telemetry of the player includes comparing the game action inputs and the corresponding game responses with desired game responses for determining the effectiveness metrics.

18. The computer readable media of claim 13, wherein said calculating the estimated time includes adjusting the estimated time based a current time and based on a player profile of the player, wherein the player profile tracks player effectiveness as a function of time of day.

19. The computer readable media of claim 13, further comprising: identifying a resource from a database of resources usable by the player to traverse the game course in a time that is less than the estimated time; and surfacing, in the recommendation, an option for selecting the resource.

20. The computer readable media of claim 13, further comprising: identifying, from the game telemetry, a game action input deficiency based on the game action inputs, the corresponding game responses, and desired game responses; providing, in a recommendation, a tip for correcting the game action input deficiency.

1. A method, comprising: processing, at a server, game data of a player of a video game for determining a game course the player is to take between a current state and a subsequent state within the video game; identifying a plurality of segments that are sequential within the game course, each of the plurality of segments is to be completed by the player by inputting game action inputs to achieve corresponding game responses; processing, at the server, game telemetry of the player from prior segments of the video game for determining effectiveness metrics, the game telemetry includes game action inputs and the corresponding game responses; calculating, using a game action function, an estimated time the player is to use to traverse the game course to reach the subsequent state based on the effectiveness metrics; and generating a recommendation for communication to a device of the player, the recommendation includes the estimated time for the player to reach the subsequent state.








2. The method of claim 1, wherein the game action function applies the effectiveness metrics to each of the plurality of segments to obtain respective estimated times for the player to complete each of the plurality of segments, the game action function sums the respective estimated times for the player to complete each of the plurality of segments for said calculating the estimated time.

3. The method of claim 2, wherein the game action function applies a weighting factor to the respective segments, the weighting factor is indicative of how effective a player is performing within the video game prior to playing the game course.

4. The method of claim 1, wherein said processing the game telemetry of the player includes comparing the game action inputs and the corresponding game responses with desired game responses for determining the effectiveness metrics.

5. The method of claim 1, wherein said calculating the estimated time using the game action function further includes adjusting the estimated time based a current time and based on a player profile of the player, the player profile is tracks player effectiveness as a function of time of day.

6. The method of claim 1, further comprising: identifying a resource from a database of resources usable by the player to traverse the game course in a time that is less than the estimated time; calculating, using the game action function, a second estimate time the player is to use to traverse the game course to reach the subsequent state using the resource based on the effectiveness metric, the second estimated time being less than the estimated time; and providing, in the recommendation, an option for selecting the resource and an indication of the second estimated time.

7. The method of claim 1, further comprising: identifying, from a user profile, a user activity associated with a predetermined time of day; determining that the player will not reach the subsequent state before the predetermined time of day associated with the user activity based on a current time and the estimated time; and providing in the recommendation an indication that the player will not reach the subsequent state before the user activity is to occur at the predetermined time of day.




8. The method of claim 1, further comprising: identifying, from the game telemetry, a game action input deficiency based on the game action inputs, the corresponding game responses, and desired game responses; providing, in the recommendation, a tip for correcting the game action input deficiency.

9. The method of claim 1, wherein said processing the game data for determining the game course includes using a game course analyzer that accesses community game data or developer game data for determining the subsequent state of the game course.

10. The method of claim 1, wherein the estimated time is updated by the game action function as the player traverses the game course based on the performance of the player in completing one or more of the segments.

11. A server system, comprising: a game course analyzer for receiving game data of a player of a video game for predicting a game course the player is to take between a current state and a subsequent state within the video game; a game course segmentation module for identifying a plurality of sequential segments that player is to complete by inputting game action inputs to achieve corresponding game responses; a game play effectiveness module for processing game telemetry of the player of the player from prior segments of the video game for determining effectiveness metrics, the game telemetry includes game action inputs and corresponding game responses; a game action function module for predicting a duration for completion for the game course based on the plurality of segments of the game course and based on the effectiveness metrics; and a recommendation module for communicating the duration for completion to a device of the player.

12. The server system of claim 11, wherein the game action function module is configured to apply the effectiveness metrics to each of the plurality of segments to obtain respective estimated times for the players to complete each of the plurality of game segments, the game action function sums the respective estimated times for the player to complete each of the plurality of segments for said predicting the curation for completion.

13. The server system of claim 11, wherein the game action function applies a weighting factor to the respective segments, the weighting factor is indicative of how effective is performing within the video game prior to playing the game course.


14. The server system of claim 11, wherein said processing the game telemetry of the player includes comparing the game action inputs and the corresponding game responses with desired game responses for determining the effectiveness metrics.

15. The server system of claim 11, further comprising: a user profile module for identifying a user activity associated with a predetermined time of day; a scheduling manager for determining that the player will not complete the game course before the predetermined time of day associated with the user activity based on a current time and the estimated time, wherein the recommendation module provides an indication that the player will not compete the game course before the user activity that is to occur at the predetermined time of day.

16. The server system of claim 11, wherein the game play effectiveness module is configured to identify a game action input deficiency based on the game action inputs, the corresponding game responses, and desired game responses, and wherein the recommendation module provides, in the recommendation, a tip that enables the player to improve upon the game action input deficiency.


17. The server system of claim 11, wherein the estimated time is updated by the game action function as the player traverses the game course based on performance of the player in completing one or more of the segments.

18. A non-transitory computer-readable storage medium storing a computer program executable by a processor-based system, comprising: program instructions processing game data of a player of a video game for determining a game course the player is to take between a current state and a subsequent state within the video game; program instructions for identifying a plurality of segments that are sequential within the game course, each of the plurality of segments is to be completed by the player by inputting game action inputs to achieve corresponding game responses; program instructions for processing game telemetry of the player from prior segments of the video game for determining effectiveness metrics, the game telemetry includes game action inputs and the corresponding game responses; program instructions for calculating, using a game action function, an estimated time the player is to use to traverse the game course to reach the subsequent state based on the effectiveness metrics; and program instructions for generating a recommendation for communication to a device of the player, the recommendation includes the estimated time for the player to reach the subsequent state.

19. The non-transitory computer-readable medium of claim 18, wherein the game action function applies the effectiveness metrics to each of the plurality of segments to obtain respective estimated times for the player to complete each of the plurality of segments, the game action function sums the respective estimated times for said calculating the estimated time the player is to use to traverse the game course.

20. The non-transitory computer-readable medium of claim 18, further comprising: program instructions for identifying, from the game telemetry, a game action input deficiency based on the game action inputs, the corresponding game responses, and desired game responses; program instructions providing, in the recommendation, a tip or a resource for correcting the game action input deficiency.

21. The method of claim 1, wherein said calculating the estimated time using the game action function is further based on duration times of other players having similar effectiveness metrics as the player, said duration times of the other players are the duration times of the other players to traverse the game course to reach the subsequent state.

22. The server system of claim 11, wherein the game action function module for predicting the duration for completion is further based on duration times of other players having similar effectiveness metrics as the player, said duration times of the other players are the duration times of the other players for completion of the game course.

23. The non-transitory computer-readable medium of claim 18, wherein said calculating the estimated time using the game action function is further based on duration times of other players having similar effectiveness metrics as the player, said duration times of the other players are the duration times of the other players to traverse the game course to reach the subsequent state.








AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0243656 A1 to Aghdaie et al. (“Aghdaie”).


Regarding Claims 1 and 13, Aghdaie discloses a method, … , computer readable media having non-transitory program instructions ([0006]) comprising: 
processing, at a server, game data of a player of a video game for determining a game course the player is predicted to take between a current state and a subsequent state within the video game (fig. 1A, interactive computing system 130; [0025]-[0026], [0063], [0090], [0153]-[0154] discloses monitoring user activity with respect to one or more video games to determine a user's preferences regarding game difficulty and the user's skill level with respect to playing the video games.  This information may be determined based at least in part on factors that are associated with a user's engagement level.  For example, a user who plays a video game for an above average length of time and who spends money while playing the video game may have a higher level of engagement than a user who plays a video game for a short period of time);
identifying a plurality of segments within the game course, each of the plurality of segments is to be completed by the player by inputting game action inputs to achieve corresponding game responses ([0029], [0037], [0047], [0063], [0090], [0127], [0153]-[0154] discloses One or more of these prediction models may be used to determine an expected value or occurrence based on a set of inputs, such as user interaction information, user attributes (for example, based upon the user's user profile), gameplay parameter values, and/or the like); 
processing, at the server, game telemetry of the player from prior segments of the video game for determining effectiveness metrics, the game telemetry includes game action inputs and the corresponding game responses ([0025], [0037], [0063], [0086]-[0088], [0127], [0153]-[0154] discloses historical user information utilized by a machine learning system to generate a prediction model that predicts an expected duration of game play, such as for example, an expected churn rate, a retention rate, the length of time a user is expected to play the game, or an indication of the user's expected game play time relative to a historical set of users who have previously played the game.  Before or during game play, the prediction model can be applied to information about the user to predict the user's expected duration of game play); 
calculating an estimated time the player is to use to traverse the game course to reach the subsequent state based on the effectiveness metrics ([0037], [0063], [0086]-[0088], [0090], [0096], [0122], [0127], [0153]-[0154] discloses during determination of a difficulty level for one or more portions of the video game 112, the engagement analysis system 140 receives input data 172 that can be applied to one or more of the prediction models 160.  The input data 172 can include one or more pieces of data associated with a user who is playing the video game 112); and 
rendering on a display associated with the video game the estimated time that was calculated for the player to reach the subsequent state ([0037], [0086]-[0088], [0096], [0101], [0122], [0127], [0153]-[0154] discloses the difficulty optimization model 304 uses the predicted level of challenge and the user skill level to determine a difficulty trajectory for the user.  The difficulty trajectory may indicate difficulty levels for the user throughout different portions of the game.  In some embodiments, a difficulty level of the difficulty trajectory may be set based upon the skill level of the user and the predicted level of challenge).  

Regarding Claims 2 and 14, Aghdaie discloses the method of claim 1, wherein said calculating the estimated time is further based on duration times of other players having similar effectiveness metrics as the player ([0037], [0086]-[0088], [0096], [0101], [0122], [0127], [0153]-[0154] discloses the difficulty optimization model 304 uses the predicted level of challenge and the user skill level to determine a difficulty trajectory for the user.  The difficulty trajectory may indicate difficulty levels for the user throughout different portions of the game.  In some embodiments, a difficulty level of the difficulty trajectory may be set based upon the skill level of the user and the predicted level of challenge).  

Regarding Claims 3 and 15, Aghdaie discloses the method of claim 2, wherein said duration times of the other players are the duration times of the other players to traverse the game course to reach the subsequent state ([0037], [0086]-[0088], [0096], [0101], [0122], [0127], [0153]-[0154] discloses the difficulty optimization model 304 uses the predicted level of challenge and the user skill level to determine a difficulty trajectory for the user.  The difficulty trajectory may indicate difficulty levels for the user throughout different portions of the game.  In some embodiments, a difficulty level of the difficulty trajectory may be set based upon the skill level of the user and the predicted level of challenge).  

Regarding Claim 4, Aghdaie discloses the method of claim 1, further comprising, using a game action function to apply the effectiveness metrics to each of the plurality of segments to obtain respective estimated times for the player to complete each of the plurality of segments ([0025]-[0026], [0028] discloses historical user information utilized by a machine learning system to generate a prediction model that predicts an expected duration of game play, such as for example, an expected churn rate, a retention rate, the length of time a user is expected to play the game).  

Regarding Claim 5, Aghdaie discloses the method of claim 4, wherein the game action function sums the respective estimated times for the player to complete each of the plurality of segments for said calculating the estimated time ([0025]-[0026], [0028] discloses historical user information utilized by a machine learning system to generate a prediction model that predicts an expected duration of game play, such as for example, an expected churn rate, a retention rate, the length of time a user is expected to play the game).  

Regarding Claims 6 and 16, Aghdaie discloses the method of claim 1, wherein the estimated time is based on using a weighting factor for the respective segments, the weighting factor is indicative of how effective a player is performing within the video game prior to playing the game course ([0058], [0145] discloses one or more specific parameters may be weighted by the weights 164.  In some cases, the parameter function may be obtained by combining a set of parameters with a respective set of weights 164.  The prediction model 160 and/or the respective parameters 162 of the prediction models 160 may be derived during a training process based on particular input data, such as the historical data 152, feedback data 154, and control data 156, and defined output criteria).  

Regarding Claims 7 and 17, Aghdaie discloses the method of claim 1, wherein said processing the game telemetry of the player includes comparing the game action inputs and the corresponding game responses with desired game responses for determining the effectiveness metrics ([0029], [0037], [0048], [0063], [0090], [0127] discloses one or more of these prediction models may be used to determine an expected value or occurrence based on a set of inputs, such as user interaction information, user attributes (for example, based upon the user's user profile), gameplay parameter values, and/or the like).  

Regarding Claims 8 and 18, Aghdaie discloses the method of claim 1, wherein said calculating the estimated time includes adjusting the estimated time based a current time and based on a player profile of the player, wherein the player profile tracks player effectiveness as a function of time of day ([0043]-[0044], [0090] discloses the user data repository 138 may store one or more user profiles each corresponding to a particular user, based upon the obtained user interaction information.  For example, a user profile for a particular user may be used to collect and aggregate the user interaction information for the user over a plurality of play sessions).  

Regarding Claims 9 and 19, Aghdaie discloses the method of claim 1, further comprising: 
SONYP361.C1-42-PATENT APPLICATIONidentifying a resource from a database of resources usable by the player to traverse the game course in a time that is less than the estimated time and surfacing, in a recommendation, an option for selecting the resource ([0037], [0101] discloses the video game 112 may include a user interaction history repository 116.  The user interaction history repository 116 may store data or information relating to the user's historical interaction with the video game 112.  It further discloses a recommendation system 314 may analyze game difficulty settings as determined by the difficulty configuration system 132 for a plurality of users, as well as user data from the user data repository 138 associated with the plurality of users, in order to determine whether certain portions of the game are more or less difficult than intended.  For example, in response to a detection that a large number of users are using more or less attempts than would be expected at a certain portion of the game, are churning at a portion the game, and/or the like, it may be determined that the portion of the game is more or less difficult than expected).  

Regarding Claim 10,  Aghdaie discloses the method of claim 1, further comprising: 
identifying, from a user profile, a user activity associated with a predetermined time of day ([0043]-[0044], [0090]); and 
providing in a recommendation an indication that the player will not reach the subsequent state before the predetermined time of day ([0037], [0057]-[0058], [0101] discloses the video game 112 may include a user interaction history repository 116.  The user interaction history repository 116 may store data or information relating to the user's historical interaction with the video game 112.  It further discloses a recommendation system 314 may analyze game difficulty settings as determined by the difficulty configuration system 132 for a plurality of users, as well as user data from the user data repository 138 associated with the plurality of users, in order to determine whether certain portions of the game are more or less difficult than intended).  

Regarding Claims 11 and 20,  Aghdaie discloses the method of claim 1, further comprising: 
identifying, from the game telemetry, a game action input deficiency based on the game action inputs, the corresponding game responses, and desired game responses ([0029], [0037], [0048], [0063], [0090], [0127] discloses one or more of these prediction models may be used to determine an expected value or occurrence based on a set of inputs, such as user interaction information, user attributes (for example, based upon the user's user profile), gameplay parameter values, and/or the like); 
providing, in a recommendation, a tip for correcting the game action input deficiency ([0037], [0101]).  

Regarding Claim 12, Aghdaie discloses the method of claim 1, wherein said processing the game data for determining the game course includes using a game course analyzer that accesses community game data or developer game data for determining the subsequent state of the game course ([0100]-[0101]).  


Conclusion
Claims 1-20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715